Citation Nr: 1021542	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-39 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation higher than 50 percent for 
service-connected wounds of the right forearm and hand with 
multiple retained foreign bodies and impairment of the right 
median and ulnar nerves.

2.  Entitlement to an evaluation higher than 20 percent for 
the service-connected residuals of a right foot injury with 
foot drop.
 
3.  Entitlement to an evaluation higher than 30 percent for 
service-connected wounds of the right leg with multiple 
retained foreign bodies.

4.  Entitlement to an evaluation higher than 30 percent for 
service-connected wounds involving the right groin and thigh 
with an adherent scar.

5.  Entitlement to an evaluation higher than 30 percent for 
service-connected wounds involving the right arm with 
residuals ununited elbow fracture.

6.  Entitlement to a compensable evaluation for service-
connected renal glycosuria.

7.  Entitlement to an initial evaluation higher than 10 
percent for service-connected degenerative joint disease of 
the lumbosacral spine.

8.  Entitlement to an initial evaluation higher than 10 
percent for service-connected tinnitus.

9.  Entitlement to service connection for a left knee 
disability.  

 el
ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to March 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The issues of entitlement to higher evaluations for service-
connected wounds of the right forearm and hand, right leg, 
right groin and thigh, and right arm; right foot injury with 
foot drop; degenerative joint disease of the lumbosacral 
spine; and renal glycosuria are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has 
a current left knee disability.
2.  The Veteran is already in receipt of the highest possible 
rating under Diagnostic Code 6260 for his service-connected 
tinnitus.  


CONCLUSIONS OF LAW

1.  The Veteran's claimed left knee disability was not 
incurred in or aggravated by active military service and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.304(d), 3.310(a) (2009). 

2.  The criteria for an initial evaluation higher than 10 
percent have not been met or approximated for service-
connected tinnitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.87, 
Diagnostic Code 6260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran filed his claim in April 2007, asserting that he 
currently suffers from a left knee disability that is due to 
his right lower extremity injuries.  In October 2007 
correspondence, the RO advised the Veteran of what the 
evidence must show to establish entitlement to service 
connection for his claimed disorder on a direct and secondary 
basis and described the types of evidence that the Veteran 
should submit in support of his claim.  The RO also explained 
what evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claim.  
Finally, the VCAA notice letter explained the elements of 
degree of disability and effective date to the Veteran.  

Although the decision was subsequently modified, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peake that certain 
notice elements were required for an increased rating claim.  
22 Vet. App. 37 (2008); see Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sep. 4, 2009).  However, 
the Court drew a distinction between the notice requirements 
for a claim involving an initial disability rating and a 
claim for additional (increased) compensation of an already-
service connected disability and only indicated that the 
notice requirements were relevant to claims for increased 
compensation.  Id.  As the issue of entitlement to a higher 
evaluation for service-connected tinnitus involves 
entitlement to a higher initial rating, the Board finds that 
no discussion of VA's compliance with the notice elements 
outlined in Vazquez is necessary in this case.  

The Board further notes that the Veteran was provided with a 
copy of the January 2008 rating decision and the October 2008 
statement of the case (SOC), which cumulatively included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO associated 
the Veteran's service treatment records (STRs) with the 
claims file and provided the Veteran with a compensation and 
pension examination.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case for the 
Veteran's claimed left knee disability was more than 
adequate, as it included the Veteran's subjective complaints 
about his claimed disability and the objective findings 
needed to diagnose and rate the disability. 

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Left Knee Disability

Service connection may be established for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).  The United States Court of 
Appeals for Veterans Claims has held that Congress's use of 
the term "service connection" in section 1154(b) simply 
refers "to proof of incurrence or aggravation of that 
disease or injury in service, rather than to the legal 
standard for entitlement to payments for disability."  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Thus, section 
1154(b) relaxes the evidentiary requirements in that the 
Veteran's "'lay or other evidence' [should] be accepted as 
sufficient proof of service incurrence or aggravation unless 
there is 'clear and convincing evidence' that the disease or 
injury was not incurred or aggravated in service or during an 
applicable presumption period."  Id. at 508 (emphasis in 
original).  The Board notes that the Veteran's military 
records indicate that he is in receipt of the Purple Heart 
Medal, and, therefore, the presumptions afforded combat 
veterans are applicable to his claim.      

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Service connection may also be granted on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310 
(2009).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

Although the Veteran's combat status allows the Board to 
presume he incurred an injury in service, there is no 
evidence that the Veteran is currently diagnosed with any 
left knee disability.  Indeed, there is no indication that 
the Veteran has ever sought treatment for any left knee 
disability after he left service.   

The December 2007 compensation and pension examination report 
is the only evidence of record dealing with the Veteran's 
claimed left knee disability.  In his report, the examiner 
noted that the Veteran walked with a mild limp, his left knee 
range of motion was normal, and he did not complain of 
parapatellar pain in his left knee.  Although there was some 
mild crepitation on the knee, there was no fluid formation, 
no synovial thickening, all ligaments were intact, and 
McMurray testing was negative.  The examiner found that the 
only positive sign was a slight tenderness to compression of 
the patella passively and pain with active and passive 
extension.  He also noted that the Veteran was able to do 
seven Deluca repetitions, incurring some patellar pain and 
about five degrees loss of extension on the left knee.  The 
examiner did not diagnose the Veteran with any left knee 
disability.  

X-rays taken in December 2007 revealed no acute fracture or 
dislocation, minimal enthesophyte formation, no significant 
degenerative changes, no soft tissue abnormality, no 
radiopaque foreign body, and no joint effusion.  The 
radiologist's impression was "no acute fracture, 
dislocation, or significant degenerative changes."  

Accordingly, the probative evidence of record does not show a 
diagnosis of any disability to the Veteran's left knee at any 
time during the course of this appeal.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary, and, therefore, the 
decision based on that interpretation must be affirmed).  In 
the absence of evidence of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Thus, the preponderance of the evidence is against 
the Veteran's claim, and service connection for a left knee 
disability is not warranted. 
  
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Tinnitus

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings  contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2009).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as in this case, requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that the Veteran's 10 percent disability 
rating for tinnitus is the highest possible disability rating 
under Diagnostic Codes 6260.  To the extent his disability 
may affect the Veteran's employment, such has been 
contemplated in the currently assigned schedular evaluation.  
The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards are 
rendered impracticable.  There is also no unusual or 
exceptional disability picture.  Thus, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2009) is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     


ORDER

1.  Entitlement to service connection for a left knee 
disability is denied.

2.  Entitlement to an initial evaluation higher than 10 
percent for service-connected tinnitus is denied.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claims of 
entitlement to higher evaluations for multiple service-
connected wounds, degenerative joint disease of the 
lumbosacral spine, and service-connected renal glycosuria.  
In his substantive appeal, the Veteran stated, "All of my 
disabilities have worsened, even since examination" in 
December 2007.  The U.S. Court of Appeals for Veterans Claims 
has held that "[w]here the veteran claims a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, the VA must provide a new examination."  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992).  Thus, the Board finds 
that the Veteran should be provided with a new examination 
regarding the aforementioned disabilities.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
medical examination to determine the 
nature and extent of any current 
manifestations of his service-connected 
wound disabilities.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  The 
claims file and a copy of this remand 
should be made available for review in 
connection with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected wound disabilities and any 
other nonservice-connected disorders 
that may be found.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state 
this in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.
 
2.	Schedule the Veteran for an appropriate 
medical examination to determine the 
nature and extent of any current 
manifestations of his service-connected 
degenerative joint disease of the 
lumbosacral spine.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  The 
claims file and a copy of this remand 
should be made available for review in 
connection with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected degenerative joint disease of 
the lumbosacral spine and any other 
nonservice-connected disorders that may 
be found.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state 
this in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.	Schedule the Veteran for an appropriate 
medical examination to determine the 
nature and extent of any current 
manifestations of his service-connected 
renal glycosuria.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and 
all findings reported in detail.  The 
claims file and a copy of this remand 
should be made available for review in 
connection with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected renal glycosuria and any 
other nonservice-connected disorders 
that may be found.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state 
this in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.	Thereafter, the Veteran's claims should 
be readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


